COXE, District Judge.
This is an equity action founded upon letters patent, No. 315,672, granted April 14, 1885, to George L.- Smith for an improvement in loops for bridles. The patentee states that prior to the alleged invention over-check guides for bridles had been “formed with inwardly turned ends separated sufficiently to permit the rein to be inserted edgewise between them, yet not enough to permit the accidental escape of the rein, and closed loops have been provided with a closed loose sleeve or roller. These features, separately considered, are not therefore claimed by me.”
The claim is as follows:
“The herein-described guide for check-reins, etc., consisting of uprights A A, having ends b b bent laterally toward each other, connecting-bar B, and. loose sleeve or roller 0.”
*467On üie face of the patent, therefore, what the patentee did was to unite two old features; that is, he united the open loop and the roller of the prior art.
Turning to the record the statements of the patent are verified and all the features of the patented device are shown in the patent^ to Dennis, I.e Blond and Btrong, respectively, the first named showing the roller in a dosed loop and the other two the open loop without the roller. Any one who places the Dennis roller in the Btrong or 3aj Blond guides, or who makes the Strong or Le Blond opening in the Dennis guide will produce the patented structure. The device is an exceedingly simple one and in view of the fact that both features clearly appear in the prior art it is thought that no patentable novelty can be predicated of their union. Bearing in mind what was well known before it was nothing but the work of the ordinary mechanic to place an antifriction roller in the old guide when greater freedom of movement was required.
The bill is dismissed.